Appeal from so much of an order as denies appellant’s motion to modify a final judgment of divorce by increasing the amount of support for a child from $10 to $25 a week, and as grants respondent’s cross motion to modify said judgment in regard to visitation by permitting him to take the child on alternate weekends, from Saturday noon to Sunday at 6:00 p.m. Order modified by striking therefrom the first ordering paragraph. As so modified, order insofar as appealed from affirmed, without costs, and matter remitted to Special Term to decide, after a hearing before the court or a referee, whether there has been such a change in circumstances as would warrant modification of the provision for support. The interests of justice warrant a hearing. (Kruger *846v. Kruger, 279 App. Div. 808.) Nolan, F. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.